NO. 07-06-0261-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JULY 27, 2006



______________________________



IN RE JEFFREY D. CALVERT

_________________________________





Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

MEMORANDUM OPINION

Relator Jeffrey D. Calvert, an inmate appearing 
pro se,
 seeks a writ of mandamus compelling the trial court to act on a letter of inquiry sent to Diane Hoefling in regards to a Motion for Nunc Pro Tunc.  However, as is the case with any mandamus proceeding, the relator has the burden to provide a record sufficient to establish his right to mandamus relief.  
Walker v. Packer
, 827 S.W.2d 833, 837 (Tex.1992) (orig. proceeding); 
Tex. R. App. P.
 52.7(a)(1) (relator must file with his petition a copy of every document that is material to his claim for relief and that was filed in any underlying proceeding).  In this case, Calvert has not provided a mandamus record sufficient to establish his right to the relief requested or even the type of relief being sought.  Calvert’s petition is not accompanied by copies of the original judgment, the nunc pro tunc motion mentioned in his petition for mandamus, or the alleged nunc pro tunc order entered by the trial court.  Accordingly, the petition for a writ of mandamus is denied.





Mackey K. Hancock

                  Justice